Title: General Orders, 2 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 2nd 1776.
Parole Holland.Countersign William.


That every Officer may be perfectly well acquainted with the establishment of the present Army, in Order that they may be govern’d by it, and make the Returns agreeable thereto—The General informs them, that each Regiment is to consist of a Colonel, a Lieut. Colonel, a Major, eight Companies, an Adjutant, a Quarter Master, Surgeon and a Surgeon’s Mate; whether a Chaplain will be allowed to each regiment, or one to two Regiments is yet to be determined; each Company is to consist of a Captain, a first and Second Lieutenant, an Ensign, four Serjeants, four Corporals, a Drummer and Fifer, and seventy-six Privates, and no more, under any pretence, or plea whatsoever.
As the weekly Returns which are order’d to be given in every Saturday are very irregularly made, oftentimes, not before Monday, the General desires that the Commanding Officer of every Corps, will be exact in delivering them to the respective Brigade Major, every Saturday at Orderly time, who is to be answerable to the Adjutant General for any neglect, or breach of this Order—For the last time it is strongly recommended to those Officers, to examine the Returns thoroughly before they sign, and deliver them to the Major of Brigade, whether Pay

Rolls, Muster Rolls, Weekly Returns, or Returns of any other kind, that are demanded; as Negligences will not be overlooked, and false Returns punished with the utmost severity.
The General is apprehensive, that more Men are absent upon Furlough, than are allowed by the General Orders, if so, he desires the Colonels, and commanding Officers, of such Regiments, to rectify the mistake without Loss of time, and for a due Regulation of this matter, in future no Soldier is to be absent without leave in writing, signed by the Commanding Officer of the Regiment he belongs to, and a Register thereof made in the Regimental Book, which Furlough is to be delivered to the said Commanding Officer, so soon as he returns; and if it should appear that any Soldier has overstay’d his time, without just Reason, a Note thereof is to be made in said book, and a Furlough denied him upon a future application, besides suffering such punishment, as may by a Regimental Court Martial be inflicted.
